Citation Nr: 0112231	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-22 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to July 
1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the RO.  

In the October 1998 decision, the RO determined that the 
veteran was totally and permanently disabled for pension 
purposes.  In addition, the RO determined that the veteran's 
disabilities warranted special monthly pension benefits at 
the housebound rate.  

In the December 1998 letter notifying the veteran of the 
decision, the RO informed the veteran that, although his 
disability was such that he was entitled to pension and 
special monthly pension benefits, his income was excessive to 
be eligible for those benefits.  

In March 2001, the veteran testified before the undersigned 
Member of the Board at a hearing held in Washington, DC.  



REMAND

In an income-net worth statement, the veteran reported that 
he received $1000.00 a month in U.S. Civil Service retirement 
benefits as well as $144.00 a year in interest and dividend 
income.  He also reported that he had $5000.00 in assets.  

At his hearing, however, he reported that he received $400.00 
a month in Civil Service benefits.  The issue of the 
veteran's monthly income must be clarified by the RO.  

In addition, the veteran testified that he had unreimbursed 
medical expenses, including medication and supplies, which 
should have been excluded from his income.  See 38 C.F.R. 
§ 3.272(g) (2000).  Information referable to his claimed 
expenses has not been for consideration by the RO.  

The veteran also indicated an intent to pursue special 
monthly pension benefits at the aid and attendance rate.  
Inasmuch as this could potentially raise the amount of 
pension benefits to exceed the veteran's income, the issue is 
inextricably intertwined with the issue on appeal.  

The veteran testified in this regard that, in addition to 
receiving treatment for prostate cancer, having a colostomy 
following surgery for colon cancer and being diabetic, he was 
undergoing weekly chemotherapy for lung cancer.  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO must conduct all indicated 
development and adjudicate the issue of 
entitlement to special monthly pension 
based on the veteran's need for regular 
aid and attendance.

2.  The RO should contact the veteran and 
request that he supply current 
information concerning his income, 
unreimbursed medical expenses and all 
other expenses.

3.  If there are any discrepancies in the 
veteran's reported income from his Civil 
Service retirement, the RO should contact 
the appropriate agency to verify his 
income.  

4.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


